Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 9, 12, 14, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation, "Channel access mechanism for NR-unlicensed," 3GPP Draft; R1-1906785.  Hereinafter referred to as NPL (Non Patent Literature).
 	Regarding claim 1, NPL discloses with regard to figure 9, page 13, section “Frame Based Equipment”, operating a system using the FBE (Frame Based Equipment) framework, the channel access is based on the concept of fixed frame periods (FFP), as shown in Figure 9. A device can operate as an initiating or responding device. An initiating device acquires the channel by performing a Cat-2 LBT, and initiates transmission at the beginning of FFP. Within a FFP, an initiating device can perform multiple transmissions or grant an authorization to one or more associated responding devices to transmit on the current operating channel within the current FFP; NPL further specifies that in NR-U (New Radio Unlicensed) that: 


Regarding claim 2, as discussed above claim 1, NPL specifies that when gNB acquires COT with Cat2 immediately prior to the fixed frame period. Within the gNB acquired COT, if a gap is <= 16 microseconds, Cat-1 channel access scheme can be used by the gNB and associated UEs. Figure 9 provides that the gNB is considered as an initiating device and UEs are considered as responding devices. Correspondingly, only eNB can acquire the COT by performing CAT-2 LBT and all DL and UL transmissions can be transmitted inside the COT acquired by the gNB. (Claimed transmitting the first DL data to the one or more UEs for one or more consecutive slots in the FFP responsive to the gap being less than the threshold gap).
Regarding claim 5, the limitations of claim 5 are already covered in the discussion of parent claim 1.
Regarding claim 7, claim 7 is directed to receiving a message from the one or more UEs requesting whether the FFP is valid, wherein the FFP is valid responsive to the base station performing the LBT. NPL discloses the gNB performing LBT as discussed above claim 1, further grant an authorization to one or more associated responding devices to transmit on the current operating channel within the current FFP, see page 13, sub-title 8. NPL does not specify a UE requesting whether FFP is valid. However, a person of skill in the art would recognize the need to request validation of the authorized grant by one or more of UEs to add a layer of security during the COT communications.
	Regarding claims 8, 9, 12 and 14, these claims are directed to computerized implementation of respective claims 1, 2, 5 and 7, therefore they are rejected for similar reasons.
Regarding claims 15, 16 and 19, these claims are directed to performing the same functions of respective claims 1, 2 and 5 using a processor with instructions, therefore they are rejected for similar reasons.

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of OH et al. US 20200351056 A1. Hereinafter referred to as OH.
Regarding claim 3, NPL provide for number of symbol gap (x symbol) for the FFP, see discussion above with regard to claim 1; further, interpreting the claim in accordance with the specification (paragraph [0190] of the corresponding US Pub. US 20210014891 A1), that N is chosen such that the number of N symbols covers at least 25 microseconds. NPL with reference 
	Regarding claim 4, NPL shows in figure 9, separate durations in a given FFP, namely the COT period and a CCA period (corresponding to the LBT). As to the claimed N symbol, the N symbol is understood from the specification (see claim discussion above claim 3) covers 25 microseconds.  Furthermore, figure 9 shows that the COT and CCA periods are separate, that is the gNB does not transmit downlink data during the CCA, which translate into the claimed delay. The 25 microsecond of OH can be used for the CCA of the NPL in order to provide the ample time for the CCA. Furthermore, figure 10 illustrate the Maximum percentage of the FFP which can be used as a COT as function of the FFF length, therefore the CCA is performed during the initial symbols of a time slot regardless of the FFP configuration. 
	Note by the Examiner: Figure 10 of the NPL is the same figure 12 of the instant Application.
Regarding claims 10 and 11, these claims are directed to computerized implementation of respective claims 3 and 4, therefore they are rejected for similar reasons.
.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Sun et al, US 20190357255 A1. Referred to hereinafter as Sun.
	Regarding claim 6, NPL does not explicitly provide for transmitting the DL data within the FFP starting with the DL burst and ending with the UL burst. However, Sun with reference to figure 4, discloses uplink burst (e.g., ACK/NACK feedback) may follow the downlink burst. See paragraph [0093]. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement the consecutive DL and UL burst of Sun in the system of NPL in order to fully utilize the COT.
 	Regarding claim 13, claim 13 is directed to computerized implementation of respective 6, therefore claim 6 is rejected for similar reasons.
Regarding claim 20, claim 20 is directed to performing the same functions of respective claim 6 using a processor with instructions, therefore claim 20 is rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /AHMED ELALLAM/ Primary Examiner, Art Unit 2471                                                                                                                                                                                                       9/15/2021